 

Exhibit 10.54

 

*** Confidential treatment has been requested as to certain portions of this
agreement. Such omitted confidential information has been designated by an
asterisk and has been filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended, and the Commission’s rules and regulations promulgated under the
Freedom of Information Act, pursuant to a request for confidential treatment.
***

 

 

 

 

“S” PROCESS DEVELOPMENT AGREEMENT

 

between

 

INTERNATIONAL BUSINESS MACHINES CORP.

 

and

 

ADVANCED MICRO DEVICES, INC.



--------------------------------------------------------------------------------

 

This Agreement is made effective as of the 28th day of December, 2002
(hereinafter referred to as the “Effective Date”) by and between International
Business Machines Corporation (“IBM”), incorporated under the laws of the State
of New York, U.S.A. and having an office for the transaction of business at 2070
Route 52, Hopewell Junction, NY 12533, U.S.A, and Advanced Micro Devices having
an office for the transaction of business at One AMD Place, P.O. Box 3453,
Sunnyvale, CA 94088-3453 “(AMD)”. IBM, and AMD may be individually referred to
herein as a “Party,” or collectively as the “Parties.”

 

WHEREAS, IBM has been developing leading edge semiconductor manufacturing
processes with Sony and Toshiba, and the Parties hereto desire to participate in
parallel development efforts;

 

WHEREAS, the Parties possess complementary skills and know-how, which the
Parties wish to contribute toward such process development;

 

WHEREAS, each Party agrees to provide certain personnel and grant the other
Parties certain technology licenses in support of such process development;

 

WHEREAS, through the use of such complementary skills and know-how the Parties
desire to achieve resource efficiencies and cost savings, and reduce the
technical risk associated with the development of high end semiconductor
processes in order to complete development of and put into production, leading
edge high end semiconductor manufacturing processes sooner than would be
possible with any of the Parties acting independently;

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, as well as for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows.

 

SECTION 1—DEFINITIONS

 

Unless expressly defined and used with an initial capital letter in this
Agreement, words shall have their normally accepted meanings. The headings
contained in this Agreement or in any exhibit, attachment or appendix hereto are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The word “shall” is mandatory, the word “may”
is permissive, the word “or” is not exclusive, the words “includes” and
“including” are not limiting, and the singular includes the plural. The
following terms shall have the described meanings:

 

“Advanced Semiconductor Technology Center” or “ASTC” means the IBM 200mm or
300mm wafer process development facility used for conducting the Process
Development Projects.

 

“Agreement” means the terms and conditions of this “S” Process Development
Agreement together with any exhibits, attachments and appendices hereto.



--------------------------------------------------------------------------------

 

“AMD Deputy Project Leader” means the individual, if any, appointed by AMD
pursuant to Section 4.2 below.

 

“ASIC Product” shall mean an SOI Integrated Circuit that is not a Foundry
Product and wherein all of the following conditions are met: (i) at least one of
(a) the functional requirements, or (b) the design, for such SOI Integrated
Circuit product is provided to a Party from a Third Party; (ii) such Party
participated in an aspect of the definition and design of such product; and
(iii) such Party is contractually bound to manufacture such product solely for,
and to sell such product solely to, such Third Party or its distributor or other
recipient solely for the benefit of such Third Party.

 

“Background Know-How” means methods, techniques, designs, structures, software,
and specifications developed or acquired by a Party outside the performance of
the Process Development Projects, which such Party provides to the other Party
for use in a Process Development Project pursuant to Section 3. Such Background
Know-How shall not include, Packaging Technology, Mask Fabrication and
Photoresist Technology, Memory, SiGe Technology, or Chip Designs.

 

“BEOL” (Back End of Line) shall mean those aspects of Background Know-How and
Specific Results that are directed to methods and processes of interconnecting
the source, gate, or drain electrodes of FET transistors formed on a wafer,
including initial passivation of such FET transistors with a dielectric, up to
and not including Packaging Technology. For the avoidance of doubt, “BEOL” shall
not include local interconnects made of tungsten.

 

“Bulk CMOS” shall mean CMOS semiconductor manufacturing technology carried out
on a wafer that is not an SOI Wafer.

 

“Bulk CMOS Information” shall mean those aspects of Background Know-How and
Specific Results that are (i) directed to Lithography and BEOL, and/or (ii)
selected by IBM either for incorporation into an IBM Bulk CMOS process or
otherwise pursuant to Section 3.4.

 

“Chip Design(s)” shall mean any design of one or more Integrated Circuits and/or
Semiconductor Products, including (by way of example and not limitation) random
access memory (RAM)s, read only memory (ROM)s, microprocessors, ASICs and other
logic designs, and analog circuitry; provided, however, that “Chip Designs”
shall not include (i) alignment marks or test structures and associated layout
and data used in the Process Development Projects for process development, (ii)
process kerf test structures, layout, and data of the test chip(s) (including
SRAM macro cells) as well as such test chips themselves used for the development
work of the Process Development Projects unless specifically excluded, or (iii)
other product designs as mutually agreed by the Parties to be used as
qualification vehicles in the Process Development Projects. For the avoidance of
doubt, all of (i) through (iii) above shall be treated as Specific Results to
the extent utilized in a Process Development Project.



--------------------------------------------------------------------------------

 

“CMOS 10S” means a *** micron CMOS logic fabrication process currently under
development by IBM, the development of which is to be continued pursuant to this
Agreement, for the fabrication of SOI Integrated Circuits, as further defined in
Exhibit A.1, attached hereto.

 

“CMOS 10S2” means a *** micron CMOS logic fabrication process currently under
development by IBM, the development of which is to be continued pursuant to this
Agreement, which is a performance enhanced version of CMOS 10S, as further
defined in Exhibit A.2.

 

“CMOS 11S” means a *** micron CMOS logic fabrication process currently under
development by IBM, the development of which is to be continued pursuant to this
Agreement, for the fabrication of SOI Integrated Circuits, as further defined in
Exhibit A.3.

 

“CMOS 11S2” means a *** micron CMOS logic fabrication process currently under
development by IBM, the development of which is to be continued pursuant to this
Agreement, which is a performance enhanced version of CMOS 11S, as further
defined in Exhibit A.4.

 

“CMOS 12S” means a *** micron CMOS logic fabrication process currently under
development by IBM, the development of which is to be continued pursuant to this
Agreement, for the fabrication of SOI Integrated Circuits, as further defined in
Exhibit A.5.

 

“Designated Invention” means an Invention for which a patent application has
been filed by one or more of the Parties pursuant to Sections 11.1 or 11.2.

 

“Derivative Process(es)” shall have the meaning ascribed to it in Section 8.1

 

“Embedded DRAM” or “eDRAM” shall mean a device that either (i) primarily carries
out logic functions, and includes one or more dynamic random access memory
(DRAM) cells embedded within logic circuitry on the same semiconductor
substrate, or (ii) primarily carries out memory functions, and includes one or
more DRAM cells in combination with a static random access memory (SRAM) array
on the same semiconductor substrate (including an array of SRAM cells linked
with bit lines, word lines, sense amplifiers and decoders).

 

“Foundry Product” shall mean an SOI Integrated Circuit wherein all the following
conditions are met: (i) the ***, or *** and/or ***, for such SOI Integrated
Circuit product ***; (ii) *** of such product; and (iii) *** is contractually
bound to ***.

 

“IBM Project Leader” means the individual appointed by IBM pursuant to Section
4.2, below, to provide day-to-day oversight for the Process Development
Projects.

 

“Integrated Circuit” means an integral unit formed on a semiconductor substrate
including a plurality of active and/or passive circuit elements formed at least
in part of semiconductor material. For clarity, “Integrated Circuit” shall
include charge-coupled devices (“CCDs”).

 

--------------------------------------------------------------------------------

***   Confidential information omitted and filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

 

“Invention” means any invention, discovery, design or improvement, conceived or
first actually reduced to practice solely or jointly by one or more
Representatives of one or more of the Parties or their respective contractors
during the term of this Agreement and in the performance of the Process
Development Projects.

 

“Lithography” shall mean those aspects of Background Know-How and Specific
Results directed to (a) process technology-dependent groundrules or process
technology-dependent special rules for shapes replication as developed by the
Parties for the generation of photomasks used for development and qualification
of a semiconductor process technology in the Process Development Projects, (b)
resolution enhancement techniques specifically created pursuant to the Process
Development Projects to generate mask build data, (c) such photomasks themselves
and the data files used therefor as are used in the Process Development
Projects, (d) lithography process sequence as utilized in the Process
Development Projects, and (e) mask data generation sequence as utilized in the
Process Development Projects.

 

“Management Committee” shall have the meaning ascribed to it in Section 4.1.

 

“Mask Fabrication and Photoresist Technology” shall mean any process, procedure,
Proprietary Tools (e.g. the Niagara software developed by IBM), or hardware tool
used in the fabrication of photomasks, as well as the photomasks themselves,
and/or the formulation and/or manufacture of photoresist; provided, however,
that “Mask Fabrication and Photoresist Technology” shall not include
Lithography.

 

“Memory” means Chip Designs and fabrication processes specifically related to
read only memory (ROM), dynamic random access memory (DRAM), programmable ROMs,
magnetic RAM (MRAM), ferroelectric RAM, and Embedded DRAM. For the avoidance of
doubt, “Memory” shall not include static RAM (SRAM) macros utilized in the
Process Development Projects as test vehicles.

 

“Net Selling Price” for each unit of a particular ASIC Product means the net
revenue recorded by AMD (including Wholly Owned Subsidiaries and Related
Subsidiaries of AMD) with respect to an ASIC Product less (a) shipping, (b)
insurance, and (c) sales, value added, use or excise taxes, to the extent to
which they are actually paid or allowed, and less allowances to the extent they
are actually allowed. If ASIC Products are sold, leased or otherwise transferred
in a higher level of assembly or in the course of a transaction that includes
other products or services with no separate bona fide price to be charged for
the ASIC Products, the applicable Net Selling Price for the purpose of
calculating royalties shall be the fair market value of the ASIC Product, but no
less than the average Net Selling Price of all such units of other ASIC Products
sold, leased, or otherwise transferred to a Third Party by AMD (and/or by Wholly
Owned Subsidiaries and Related Subsidiaries of AMD), whichever the case may be,
during the preceding half year.

 

“Packaging Technology” shall mean any process, procedure, software, or hardware
tools used in the packaging of integrated circuit products into single-chip
packages, multi-chip packages, or any other higher levels of assembly, including
but not limited to IBM’s collapsible chip carrier



--------------------------------------------------------------------------------

connection (“C4”) interconnect technology; provided, however “Packaging
Technology” shall not include the formation of layers on a wafer up to and
including the final via layer (referred to as LV, TV, or FV level), but shall
include any process, procedure, or practice subsequent to such step.

 

“Process Development Project(s)” means the CMOS 10S, CMOS 10S2, CMOS 11S, CMOS
11S2, and CMOS 12S development work conducted jointly by Representatives of the
Parties pursuant to the terms and conditions of this Agreement, as more fully
set forth in Section 3.1, below.

 

“Project Leaders” means the IBM Project Leader and the AMD Deputy Project
Leader.

 

“Proprietary Tools” means software (in source code form or in object code form),
models and/or data, and other instrumentalities that are not commercially
available and are either owned by a Party or under which a Party has the right
to grant royalty-free licenses, and that are used in Process Development
Projects.

 

“Qualification” means the T2 date identified in the schedule for each Process
Development Project, as set forth in Exhibit B.

 

“Related Subsidiary” shall mean a corporation, company or other entity:

 

  (a)   one hundred percent (100%) of whose outstanding shares or securities
(such shares or securities representing the right to vote for the election of
directors or other managing authority) are, now or hereafter, owned or
controlled, directly or indirectly, by the Parties hereto; or

 

  (b)   which does not have outstanding shares or securities, as may be the case
in a partnership, joint venture or unincorporated association, or other entity
one hundred percent (100%) of whose ownership interest representing the right to
(i) make the decisions for such corporation, company or other entity, or (ii)
vote for, designate, or otherwise select members of the highest governing
decision making body, managing body or authority for such partnership, joint
venture, unincorporated association or other entity is, now or hereafter, owned
or controlled, directly or indirectly, by the Parties hereto;

 

provided that in either case, such entity shall be considered a Related
Subsidiary, and shall be entitled to retain the licenses and other benefits
provided by this Agreement to the Related Subsidiary, only so long as such
ownership or control exists.

 

“Representative(s)” means, a Party’s employees and employees of a Party’s Wholly
Owned Subsidiaries.

 

“Semiconductor Product” means a component that contains an Integrated Circuit on
a single or multichip module that incorporates a means of connecting those
Integrated Circuits with other



--------------------------------------------------------------------------------

electronic elements (active or passive) and/or means to make external electrical
connections to such elements, but which excludes any means for a user to operate
the functions therein (e.g., buttons, switches, sensors).

 

“Silicon-Germanium Technology” or “SiGe Technology” shall mean semiconductor
fabrication processes and design techniques incorporating silicon and germanium
layers, provided, however, “SiGe Technology” shall not include strained silicon
channel MOSFET techniques carried out on SOI Wafers.

 

“Silicon-On-Insulator Wafer” or “SOI Wafer” shall mean a, single-crystal silicon
wafer bearing a horizontally-disposed isolating silicon dioxide (SiO2) layer, in
turn bearing a single-crystal silicon layer or a polysilicon layer, which is
separated from the underlying silicon by the silicon dioxide layer and in which
one or more active or passive integrated circuit structures are formed.

 

“SOI Device Information” means Background Know-How and Specific Results
pertaining to all process methods, steps, and structures created on commercially
available SOI Wafers other than Bulk CMOS Information.

 

“SOI Integrated Circuit” shall mean an Integrated Circuit fabricated utilizing
SOI Device Information and built on SOI Wafers.

 

“Specific Results” shall mean information and items, other than i) Proprietary
Tools, ii) Packaging Technology, iii) Mask Fabrication and Photoresist
Technology, iv) Memory, v) SiGe Technology, and vi) Chip Designs, developed
and/or contributed to the Process Development Projects by the Parties pursuant
to the development work of the Process Development Projects as follows:

 

The documentation produced for the Process Development Projects as set forth in
Exhibit J attached hereto (“Documentation”);

 

All information and items resulting from the Process Development Projects,
including but not limited to methods, techniques, unit processes, process flows,
structures in silicon, test software, and specifications for equipment,
chemicals, masks and consumables;

 

Any Background Know-How provided to the Process Development Project(s) by a
Party pursuant to Section 3, below.

 

“Subsidiary” means a corporation, company or other entity:

 

  (a)   more than fifty percent (50%) of whose outstanding shares or securities
(representing the right to vote for the election of directors or other managing
authority) are, now or hereafter, owned or controlled, directly or indirectly,
by a Party hereto, or

 

  (b)   which does not have outstanding shares or securities, as may be the case
in a partnership, joint venture or unincorporated association, but more than
fifty percent (50%) of whose ownership interest representing the right to make
the decisions for such corporation, company or other entity is now or hereafter,
owned or controlled, directly or indirectly, by a Party hereto,



--------------------------------------------------------------------------------

 

provided that in either case such entity shall be considered a Subsidiary, and
shall be entitled to retain the licenses and other benefits provided by this
Agreement to Subsidiaries, only so long as such ownership or control exists.

 

“Technical Coordinators” means the individuals referred to in Section 4.4,
below.

 

“Term”   means the period of time from the Effective Date and ending on December
31, 2005.

 

“Test   Site” means a device or circuit evaluation site on a wafer.

 

“Third Party” or “Third Parties” means an entity or entities other than the
Parties or their Wholly Owned Subsidiaries or Related Subsidiaries.

 

“Wholly Owned Subsidiary” shall mean 1) a corporation, company or other entity:

 

  (a)   one hundred percent (100%) of whose outstanding shares or securities
(such shares or securities representing the right to vote for the election of
directors or other managing authority) are, now or hereafter, owned or
controlled, directly or indirectly, by a Party; or

 

  (b)   which does not have outstanding shares or securities, as may be the case
in a partnership, joint venture or unincorporated association, or other entity
but one hundred percent of whose ownership interest representing the right to
(i) make the decisions for such corporation, company or other entity, or (ii)
vote for, designate, or otherwise select members of the highest governing
decision making body, managing body or authority for such partnership, joint
venture, unincorporated association or other entity is, now or hereafter, owned
or controlled, directly or indirectly, by a Party;

 

provided that in either case such entity shall be considered a Wholly Owned
Subsidiary, and shall be entitled to retain the licenses and other benefits
provided by this Agreement to Wholly Owned Subsidiaries, only so long as such
ownership or control exists; or 2) a corporation, company or other entity:

 

  (c)   at least seventy five percent (75%) of whose outstanding shares or
securities (such shares or securities representing the right to vote for the
election of directors or other managing authority) are, now or hereafter, owned
or controlled, directly or indirectly, by a Party; or

 

  (d)   which does not have outstanding shares or securities, as may be the case
in a partnership, joint venture or unincorporated association, or other entity
but at least seventy five percent (75%) of whose ownership interest representing
the right to (i) make the decisions for such corporation, company or other
entity, or (ii) vote for, designate, or otherwise select members of the highest
governing decision making body, managing body or authority for such partnership,
joint venture, unincorporated association or other entity is, now or hereafter,
owned or controlled, directly or indirectly, by a Party;



--------------------------------------------------------------------------------

 

provided, that in either case (c) or (d) above, (i) all of the remaining such
ownership interest is solely owned or controlled, directly or indirectly, by one
or more corporations, companies or other entities which are purely financial
investors who are not engaged in the design, development, manufacture, marketing
or sale of Semiconductor Products, and (ii) such entity shall be considered a
Wholly Owned Subsidiary, and shall be entitled to retain the licenses and other
benefits provided by this Agreement to Wholly Owned Subsidiaries, only so long
as such ownership or control exists.

 

SECTION 2—ASTC

 

IBM has established the Advanced Semiconductor Technology Center in East
Fishkill, New York. IBM shall be responsible for the operations of the ASTC,
including, but not limited to capacity, staffing, and capital purchases. Process
Development Projects shall be conducted primarily at the ASTC. In addition to
the ASTC, IBM may utilize other IBM facilities to conduct elements of the
development work associated with the Process Development Projects. In addition,
the Parties may mutually agree to utilize AMD development facilities for
specifically defined elements of the Process Development Projects. If the
Management Committee members so agree, such agreement shall be documented in
writing and signed by the Parties.

 

SECTION 3—SCOPE OF PROCESS DEVELOPMENT PROJECTS

 

3.1   The Parties agree to jointly develop semiconductor manufacturing process
technology based on IBM’s “S” high performance technology roadmap on
commercially available SOI Wafers that meet the requirements set forth as
“Strategic Technology Objectives” in Exhibit A (hereinafter referred to as
“Strategic Technology Objectives”) in accordance with the schedule set forth in
Exhibit B (hereinafter referred to as “Development Schedule”). The Parties agree
that the process technology so developed, shall be high performance, leading
edge technology and, to the extent consistent with the Strategic Technology
Objectives, shall be cost efficient. Any modification to such Strategic
Technology Objectives or Development Schedule requires the mutual agreement of
the Parties. For the avoidance of doubt, none of the Process Development
Projects shall include the development of i) Proprietary Tools, ii) Packaging
Technology, iii) Mask Fabrication and Photoresist Technology, iv) Memory, v)
SiGe Technology, or vi) Chip Designs.

 

3.2   The Parties agree that Exhibit A also sets forth the potential technology
implementation options for each Process Development Project. The Parties shall
work together to evaluate the various options available, including individual
process module feasibility, integration, characterization and qualification. The
goal of such evaluation is to agree on an integrated process technology that
meets the Strategic Technology Objectives. If the Project Leaders are unable to
agree on a particular process module to be developed, or should they disagree as
to continued development of a process module that was previously selected, the
process module preferred by IBM shall be pursued in the applicable Process
Development Project.



--------------------------------------------------------------------------------

 

3.3   For information other than that developed by the Parties in a given
Process Development Project to be considered Specific Results for that Project,
including Background Know-How, it must be either deliberately provided to the
Process Development Projects by the owner of such information, or be evaluated
by the Project Leaders, pursuant to Section 3.2, for possible use in a Process
Development Project. In the event such item of information is provided, and the
Party owning such information notifies the Project Leaders within thirty (30)
days after such owning Party’s disclosure or the initiation of such evaluation
that such information should be withdrawn, such owning Party may withdraw such
information from use in the Process Development Projects and all such
information in tangible form associated therewith shall be returned to such
owning Party and such tangible information shall not become Specific Results. In
the event of such withdrawal, any non-tangible information related to such
information retained in the minds of the non-owning Party’s employees shall be
treated as Specific Results by the non-owning Parties. Absent such notice and
withdrawal within thirty (30) days, all information deliberately provided by the
owner of such information or evaluated by the Project Leaders shall be treated
as Specific Results.

 

  3.3.1   Any issue as to whether information was deliberately provided to the
Process Development Projects shall be resolved by the Project Leaders based on
either of the following criteria:

 

  3.3.1.1   whether the information was deliberately exposed to the other
Parties by a Representative of the owner of such information; or

 

  3.3.1.2   whether the evaluation of the information by the Representatives was
validly considered for incorporation into the Process Development Projects.

 

If the Project Leaders cannot agree, such issue shall be resolved by the
Management Committee in accordance with the criteria in Sections 3.3.1.1 and
3.3.1.2.

 

  3.3.2   Each Party shall be responsible for instructing its Representatives on
methods of proper introduction of information into the Process Development
Projects, and the consequences under Section 7.10, below, of information that is
inadvertently obtained.



--------------------------------------------------------------------------------

 

3.4   During a given Process Development Project, the IBM Project Leader shall
designate elements of the Specific Results and Background Know-How thereof that
IBM will be applying toward development of its applicable Bulk CMOS process. IBM
shall provide an initial designation of such elements at the completion of its
initial feasibility studies for the applicable Process Development Project (set
forth in Exhibit B as the “T-Bulk date”), and IBM shall provide a final
designation of such elements no later than the “T1” date for the applicable
Process Development Project, as set forth in Exhibit B. AMD agrees that IBM
reserves the right to change such designations between its initial designation
and its final designation. In either case, prior to making such determinations
IBM shall consult with AMD, who shall provide its input as to the applicability
of such elements to a Bulk CMOS process; provided, however, that IBM shall have
the right to make any and all final decisions as to designation and application
of such elements to its Bulk CMOS process.

 

3.5   Each Party shall have access to all Specific Results and shall be solely
responsible, including the cost therefor, for the transfer of Specific Results
to its own facilities. In addition to Representatives, AMD may assign additional
personnel to IBM facilities to assist with such transfer. The number of
additional personnel and the duration of their assignment shall be mutually
agreed to by the Management Coordinators. As part of each Process Development
Project, the Project Leaders shall coordinate the completion of the
Documentation for such Process Development Project and each Party shall have
access to all such Documentation. Notwithstanding the foregoing, since the T1
and T2 dates for CMOS 12S, as set forth in the Development Schedule, are outside
of the Term, only a subset of the Documentation shall be prepared for the CMOS
12S Process Development Project, as determined by the Project Leaders. Should
AMD have any questions regarding the Documentation as they are transferring such
Specific Results to their own facilities, IBM agrees to provide reasonable
telephonic, videoconference or email support through its Technical Coordinator
to address such questions during normal business hours. Each Party shall be
solely responsible for obtaining any and all regulatory approvals as may be
required to utilize Specific Results at its facilities, and shall be solely
responsible for the cost of equipment and consumables as may be required to
utilize the Specific Results at its facilities.

 

3.6   Without liability to the other Parties for breach hereof, to the extent
known by a Party disclosing information for use in any Process Development
Project, prior to such disclosure, such disclosing Party agrees to promptly
notify the other Parties of any limitations on the uses of such information,
whether such use would violate or whether such information is protected by any
copyright or mask work or similar right of any Third Party. Upon such
notification, the Parties may agree to accept such information into the Process
Development Project subject to such limitations. Upon the failure to make such
notification, or if any such limitation arises after disclosure by the
disclosing Party, then the Parties shall attempt to work together to find a
mutually agreeable solution. Each Party further agrees to use reasonable efforts
to ensure that it will not design or develop the Process Development Projects in
such a way that requires the use of any Third Party confidential information,
which is not available to the other Parties for their use as aforesaid. Each
Party further agrees to use reasonable efforts to ensure that it will not
disclose to the other Parties any information considered confidential by it or
by any Third Party which information does not relate to the Process Development
Projects.



--------------------------------------------------------------------------------

 

3.7   AMD will provide to the Process Development Projects AMD’s most current
*** as Background Know-How.

 

SECTION 4—MANAGEMENT AND STAFFING OF THE PROCESS DEVELOPMENT PROJECTS

 

4.1   The Parties hereby create a Management Committee, with equal
representation from each Party. The responsibilities of the Management Committee
are set forth in Exhibit D, attached hereto. All decisions of the Management
Committee shall be by mutual consent.

 

The Management Committee is comprised initially of the following individuals:

 

(i)    For AMD:

  

***

    

One AMD Place

P.O. Box 3453, MS79

Sunnyvale, CA 94088-3453

Tel: ***

      

(ii)    For IBM:

  

***

    

2070 Route 52

Hopewell Junction, New York 12533

***

Tel: ***

Fax: ***

 

Either Party may change its member of the Management Committee by written notice
to the other Party. The Management Committee will conduct regular meetings on
dates and at locations determined by the Management Committee. Meetings of the
Management Committee may be held in person, by teleconference or by
videoconference.

 

  4.1.1   The Management Committee shall establish a regular review process, on
no more than a semi-annual basis with the appropriate senior business executives
of each of the Parties of at least the level of Vice President or other
comparable level. Such review shall include review of an overall progress report
to be prepared by the Project Leaders. The responsibilities of the Management
Committee are set forth in Exhibit D.

 

--------------------------------------------------------------------------------

***   Confidential information omitted and filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

 

  4.1.2   Should either Party reasonably determine that the process technology
to be developed under the Process Development Projects is no longer meeting the
Strategic Technology Objectives or the Development Schedule, or brings forth
empirical evidence of changes in the competitive marketplace for semiconductor
technology such that the Strategic Technology Objectives and/or the Development
Schedule are no longer competitive, such Party may present such problem to the
Management Committee for discussion. If the Management Committee, after the
exercise of reasonable efforts in the conduct of such discussions, fails to
reach mutual agreement as to a resolution of such Party’s concerns then any
Party may refer such concerns to the senior executives named in Section 4.1.1,
above, which senior executives shall discuss and meet in person, if necessary,
in order to attempt to resolve such Party’s concerns. If such senior executives
are unable to resolve such Party’s concern the senior executives agree to
instruct the Management Committee to negotiate a mutually agreeable reasonable
wind down plan (which may include additional exit fees) to terminate the
development relationship set forth in this Agreement. In the event of such
termination, AMD shall be entitled to immediately exercise its rights in
accordance with Section 8.9 below.

 

4.2   Each Party shall appoint a Project Leader within thirty (30) days after
the Effective Date. It is the intent of the Parties that Project Leaders be
assigned to the Process Development Projects for no less than two (2) year
terms. The IBM Project Leader shall be in charge of the day-to-day operations of
the Process Development Projects. A Party may replace its Project Leader, named
below, by giving written notice to the other Party of such replacement. The
responsibilities of the Project Leaders are set forth in Exhibit E.

 

The Project Leaders shall be:

 

(i)    For AMD:

  

***

    

Address TBD

      

(ii)    For IBM:

  

***

    

2070 Route 52

Hopewell Junction, New York 12533

***

Tel: ***

Fax: ***

 

4.3   In addition to the Project Leaders, AMD will provide Representatives to
work on the Process Development Projects at the ASTC. Exhibit C, attached
hereto, shows the minimum staffing and professional skill levels expected for
such Representatives. If IBM so requests, AMD shall make a compensating payment
to IBM at a rate of *** ($***) U.S. Dollars per person month for each headcount
below the minimum staffing level set forth in Exhibit C. AMD may, at its sole
option, provide up to *** (***) Representatives to work in the ASTC. The
assignment of such Representatives shall be mutually agreed to by the Project
Leaders.

 

--------------------------------------------------------------------------------

***   Confidential information omitted and filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

 

It is the intent of the Parties that such Representatives be assigned to the
Process Development Projects at the ASTC for no less than two (2) year terms.
AMD may change the number of Representatives with a minimum of three (3) months
prior written notice to the other Parties and may reassign Representatives with
a minimum of one (1) month prior written notice to the other Parties.

 

The Parties will provide sufficient technical personnel on the Process
Development Projects with the appropriate skills and experience to accomplish
the Strategic Technology Objectives.

 

4.4   Each Party shall appoint a Technical Coordinator within thirty (30) days
after the Effective Date. The Technical Coordinators shall be:

 

(i)    For AMD:

  

***

    

Address TBD

      

(ii)    For IBM:

  

***

    

2070 Route 52

Hopewell Junction, New York 12533

***

Tel: ***

Fax: ***

 

The Technical Coordinators shall be responsible for supervising exchanges of
information among the Parties pursuant to Section 7.2, below. A Project Leader
for a Party may replace the Technical Coordinator for such Party, named above,
by giving written notice to the other Parties’ Project Leaders of such
replacement.

 

4.5   Each Party agrees that its Representatives shall comply in all material
respects with all personnel, human resources, security and safety rules,
procedures and guidelines of the other Party applicable to contractors resident
at or visiting the premises of such Party or its Subsidiary while such
Representatives are on the other Party’s or its Subsidiary’s premises, including
those set forth in Exhibit F. In particular, AMD agrees to abide by IBM security
requirements as may apply to their Representatives while at the ASTC facility.
Each Party shall provide to the other in advance a set of documents setting
forth all such rules, procedures and guidelines, including any updated versions
thereof.

 

 

--------------------------------------------------------------------------------

***   Confidential information omitted and filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

 

4.6   Each Party shall be responsible for the selection of its Representatives
who will be assigned to work in the ASTC on the Process Development Projects.
Personnel supplied by each Party who are Representatives of the supplying Party
shall not for any purpose be considered employees or agents of any other Party.
Each Party shall be responsible for the supervision, direction and control,
payment of salary (including withholding of taxes), travel and living expenses
(if any), worker’s compensation insurance, disability benefits and the like of
its own Representatives. In addition, each Party may reassign any of its
Representatives as such Party deems necessary, subject to Section 4.3, above.

 

4.7   If any Party should become aware of the existence of any hazardous
conditions, property, or equipment which are under the control of another Party
it shall so advise the other Party; however, it shall remain that Party’s
responsibility to take all necessary precautions against injury to persons or
damage to property from such hazards, property, or equipment until corrected by
the other Party. Each Party agrees to comply with the Occupational Safety and
Health Act (“OSHA”), applicable OSHA standards, applicable New York safety and
health laws and regulations, any applicable municipal ordinances, and applicable
facility safety rules of which the Party has notice, regarding the
Representatives it assigns to the Process Development ASTC.

 

4.8   The Parties agree that the Parties and any Subsidiaries shall refrain from
making any payment or gift of any value to any Representatives of any other
Party assigned to the ASTC without the employing Party’s prior written approval.
No Party (or any of its Subsidiaries) may make any representation that might
cause a Representative of another Party to believe that an employment
relationship exists between such Representative and the other Party.

 

4.9   Each Party assumes no liability to the other Parties for any injury
(including death) to persons or damage to or loss of property suffered on or
about the ASTC unless caused by the gross misconduct or gross negligence of such
Party, its Representatives or invitees.

 

4.10   To the extent permitted by law, during the term of this Agreement, each
Party agrees neither to directly or indirectly solicit for employment purposes
the Representatives of any other Party engaged in semiconductor development in
IBM’s East Fishkill or Yorktown Research facilities or AMD’s Sunnyvale, Austin
or Dresden facilities or other Representatives working on the Process
Development Projects until at least one (1) year has passed between the date
such employee stopped being engaged in semiconductor development, and the date
of solicitation, without the prior written permission of such other Party.
However, the foregoing does not preclude general (i.e., non-targeted)
recruitment advertising. In addition, to the extent permitted by law, during the
term of this Agreement, each Party agrees that its units, divisions, line of
business or other comparable organizational structures, involved in the
development of semiconductor process technologies shall not hire Representatives
of any other Party engaged in the Process Development Projects, without the
prior written permission of such other Party.



--------------------------------------------------------------------------------

 

SECTION 5—AMD FUNDING CONTRIBUTIONS AND ROYALTY PAYMENTS

 

5.1   AMD shall pay to IBM for the Term a total of *** dollars ($***) for its
respective share of the costs of the Process Development Projects; such payments
shall be made as follows (in *** of US dollars):

 

    

1Q03

--------------------------------------------------------------------------------

  

2Q

--------------------------------------------------------------------------------

  

3Q

--------------------------------------------------------------------------------

  

4Q

--------------------------------------------------------------------------------

  

1Q04

--------------------------------------------------------------------------------

  

2Q

--------------------------------------------------------------------------------

  

3Q

--------------------------------------------------------------------------------

  

4Q

--------------------------------------------------------------------------------

  

1Q05

--------------------------------------------------------------------------------

  

2Q

--------------------------------------------------------------------------------

  

3Q

--------------------------------------------------------------------------------

  

4Q

--------------------------------------------------------------------------------

AMD

  

***

  

***

  

***

  

***

  

***

  

***

  

***

  

***

  

***

  

***

  

***

  

***

 

Such payments shall be made on the fifteenth of the first month of each calendar
year quarter. This Agreement will serve as an invoice for such payments.

 

5.2   AMD shall be liable for interest on any overdue payment under this
Agreement commencing on the date such payment becomes due at an annual rate
equal to eighteen percent (18%) per year. If such interest rate exceeds the
maximum legal rate in the jurisdiction where a claim therefor is being asserted,
the interest rate shall be reduced to such maximum legal rate.

 

5.3   IBM shall apply the payments of Section 5.1 above towards Process
Development Project costs and not for any license rights granted by any Party to
any other Party for Background Know-How. Notwithstanding Section 5.1, AMD shall
be required to share the incremental costs of any changes in scope in the
Process Development Projects agreed to pursuant to Section 14.

 

5.4   Moreover, AMD shall pay IBM a royalty on all ASIC Products, at the rate of
*** percent (***%) of the Net Selling Price of each unit of ASIC Product sold,
leased or otherwise transferred directly or indirectly prior to five (5) years
from ***; provided, however, that in the case of Specific Results from the ***
all royalties for ASIC Products utilizing such Specific Results shall be ***
percent (***%). Such royalty payments are to be paid by AMD for each ASIC
Product sold, leased or otherwise transferred at the time of such sale, lease or
transfer to a Third party. For clarity, such royalty obligation does not extend
to transactions between or among the Parties and such Wholly Owned Subsidiaries
or Related Subsidiaries that do not involve a Third Party. AMD shall pay IBM all
royalties owed within forty-five (45) days after the end of each calendar
quarter. AMD shall provide a royalty report to IBM within forty-five (45) days
after the end of each calendar quarter. All payments shall be made by wire
transfer to the IBM account listed in Section 13.1.1 below, in U.S. dollars. The
following information shall be included in the wire detail:

 

Company Name

Reason for Payment

License Reference No. L024381B

 

--------------------------------------------------------------------------------

***   Confidential information omitted and filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

 

5.5   AMD shall maintain a complete, clear and accurate record of the quantity
of ASIC Products sold, leased or otherwise transferred and any other relevant
information to the extent it is required to determine whether they are paying
the correct royalty amount hereunder. To ensure compliance with the terms and
conditions of this Agreement, IBM shall have the right to audit all relevant
accounting and sales books and records of AMD. The audit will be conducted by
the independent audit firm of Pricewaterhouse Coopers & Co., or another mutually
acceptable audit firm, and shall be conducted following reasonable prior written
notice (at least forty-five (45) days in advance) during regular business hours
at an office where such records are normally maintained and in such a manner as
not to interfere with AMD’s normal business activities and shall be restricted
only to those records necessary to verify AMD’s obligations hereunder. The audit
report provided to IBM may only include the information necessary to determine
whether or not any underpayment or overpayment exists, and if it exists, the
amount of such underpayment or overpayment. IBM shall instruct the auditor to
include only business information in the audit report to IBM. IBM shall use the
business information reported by the auditor only for the purpose of determining
royalty payments and for no other purpose. In no event shall audits be made
hereunder more frequently than once in every twelve (12) months and the audit
shall not cover any records from a period of time previously audited. If any
audit should disclose any underpayment or overpayment, the owing Party shall
within forty-five (45) days pay the difference. The cost of such audit will be
borne by IBM. AMD shall be provided with a copy of the audit report within a
reasonable period of time after its completion. The independent audit firm shall
not be hired on a contingent fee basis and shall have confidentiality agreements
in place sufficient to protect AMD’s confidential information.

 

5.6   If AMD exercises its option under Section 8.7, below, AMD agrees to pay
IBM a royalty of *** (***) percent for each SOI wafer for *** provided to, or
purchased by, *** and *** (***) percent for each SOI wafer for *** provided to,
or purchased by, a *** for the lesser of a period of four (4) years beginning on
the initial date of *** or the expiration of the confidentiality period for the
***. If a *** is also a ***, the royalty rates will be *** (***) percent for ***
SOI wafers and *** (***) percent for *** SOI wafers. The revenue basis for such
qualified SOI wafers shall be the lesser of *** for processed SOI wafers of the
respective ***. If AMD exercises its rights under the third paragraph of Section
8.7, then for the combined maximum capacity thereunder that IBM refuses pursuant
to Section 8.7, AMD will pay IBM a royalty of *** (***) percent for each SOI
wafer and *** (***) percent of each bulk wafer for *** provided to, or purchased
by, a Third Party and *** (***) percent for each SOI wafer and *** (***) percent
for each bulk wafer for *** provided to, or purchased by, a Third Party and the
obligation to pay this royalty will terminate the lesser of four (4) years from
the initial date of *** or the expiration of the confidentiality period for the
***. Other than as expressly recited in this Section 5, no royalties will be due
for any products. Section 5.2, the payment procedures of Section 5.4, and the
audit provisions of Section 5.5 will apply to the aforementioned wafer royalty
payments.

 

--------------------------------------------------------------------------------

***   Confidential information omitted and filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

 

5.7   If IBM and AMD agree to continue “S” Process development in accordance
with Section 8.8 (below), AMD will pay IBM ***. The above amounts will be due in
equal quarterly installments commencing with the date of the extension. Section
5.2 and the payment procedures of Section 5.4 will apply to these payments.

 

5.8   If AMD becomes licensed under Section 8.9, below, AMD agrees to pay IBM as
follows: if IBM does not offer a first extension to this Agreement that is
consistent with Section 8.8, then AMD will pay IBM $*** for each of the ***, if
AMD does not request a first extension to this Agreement or if the Parties fail
to reach agreement on the first extension, AMD will pay IBM $ *** for each ***,
provided however, if one of the ***, AMD will pay IBM $***. If the Parties had
agreed to a first extension: and if IBM does not offer a second extension to
this Agreement that is consistent with Section 8.8, then AMD will pay IBM $***
for each of the ***, if AMD does not request a second extension to this
Agreement or if the Parties fail to reach agreement on the second extension, AMD
will pay IBM $*** each ***, provided however, if one of the ***, AMD will pay
IBM $***. The above amounts will be due upon disclosure to the *** and only if
the date of disclosure is within the confidentiality period for the applicable
technology. Section 5.2 and the payment procedures of Section 5.4 will apply to
these payments.

 

SECTION 6—INSURANCE, RESPONSIBILITY FOR RESULTS AND WARRANTIES

 

6.1   Although the Parties will use commercially reasonable efforts in
performing the Process Development Projects, the Parties acknowledge that the
results of the development work to be performed are uncertain and cannot be
guaranteed by any Party. The risk of success or failure of the Process
Development Projects shall be shared by all the Parties equally. If a Party has
exerted such efforts in the performance of its responsibilities under a Process
Development Project, the failure to achieve performance objectives or schedules
within a Process Development Project shall not constitute a breach of this
Agreement.

 

6.2   All items furnished by a Party to the Process Development Projects will be
produced or provided by said Party in the same manner as it produces or provides
such items for its own use and will be furnished on an “AS IS” BASIS WITHOUT
WARRANTY OF ANY KIND, including, without limitation, i) ANY WARRANTY THAT THE
SPECIFIC RESULTS WILL BE FREE OF THIRD PARTY CLAIMS OF INFRINGEMENT OF PATENTS,
COPYRIGHTS, TRADE SECRET, OR MASK WORK RIGHTS and ii) ANY IMPLIED WARRANTIES OR
TERMS OF MERCHANTABILITY AND FITNESS OR USE FOR A PARTICULAR PURPOSE.

 

--------------------------------------------------------------------------------

***   Confidential information omitted and filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

 

6.3   Each Party shall maintain for the benefit of each of the others,
comprehensive general liability insurance of not less than fifteen million
dollars ($15,000,000) per occurrence which covers bodily injury (including
death) and property damage (including, to the extent such insurance is
reasonably available therefor, environmental damage), and which applies to any
such liability the Party may have under this Agreement. Purchase and maintenance
of such insurance shall in no way be interpreted as relieving any Party of any
of its responsibilities hereunder, and each Party may carry, at its expense,
such additional insurance amounts and coverage as it deems necessary. In no
event shall any such insurance be cancelled without prior written notice by the
insured Party’s insurance carrier to the other Party.

 

6.4   IBM represents and warrants that the agreement with its Third Party
development partners grants IBM the right to transfer the proprietary
information of its Third Party development partners to AMD and to sublicense
such information consistent with Section 8 hereof. Such sublicense is hereby
granted pursuant to the terms and conditions of this Agreement. IBM agrees that
prior to amending such agreement inconsistent with this representation and
warranty, it shall notify AMD.

 

SECTION 7—INFORMATION TRANSFERS

 

7.1   Without any liability to the other Parties for patent infringement or
failure to notify, each Party agrees to promptly notify the other Party in
writing or provide oral notification, as the case may be, of any patents or
other intellectual property rights of Third Parties of which it becomes aware,
which, in the sole opinion of said Party, may relate to the use of Specific
Results. In such instance, the Parties shall reasonably cooperate with each
other to exchange information related to such potential Third Party intellectual
property issues. However, no Party shall have any obligation hereunder to
conduct patent searches or studies in relation to the Process Development
Projects or to notify the other Parties of any licenses it may have under any
particular patent. The Parties recognize that each of them has patent license
arrangements with Third Parties and that it is the individual responsibility of
each Party to secure any rights under the patents of Third Parties which may be
needed to enable it to manufacture and/or market the product (including products
manufactured using the process technology to be developed under the Process
Development Projects) at such time as it determines in its sole judgement that
such action is required.



--------------------------------------------------------------------------------

 

7.2   Any confidential information disclosed by one Party to another in
performance of the Process Development Projects shall be designated with an
appropriate and conspicuously obvious legend, such as “IBM Confidential” or “AMD
Confidential”, as the case may be, such legends to clearly indicate to a person
viewing or otherwise accessing such information that it is of a confidential
nature to the disclosing Party. Any such disclosure that is made orally shall be
confirmed in writing under a like designation within thirty (30) days after the
date of such disclosure. The Technical Coordinators shall monitor and keep
records of all such disclosures of confidential information and shall ensure
that it is properly marked as confidential, and record the date of receipt.
Specific Results generated pursuant to the Process Development Projects and any
confidential information that is included in Specific Results shall be clearly
designated by the Technical Coordinators with an appropriate legend, such as
“IBM/AMD Confidential”. Further, in the event that a Representative of any Party
obtains information relating to the Process Development Projects in tangible
form which is not designated as confidential in accordance with this Section
7.2, but which from its nature appears likely to be confidential, such
Representative will notify the Technical Coordinators who then will decide
whether or not such information can and should be thereafter treated as
confidential. The Technical Coordinators shall either mutually agree that such
information is non-confidential or have all copies of such information in
tangible form promptly marked with the appropriate legend identifying its
confidentiality.

 

7.3   Except as otherwise provided in this Agreement, with respect to Specific
Results and any other confidential information of either Party, which is
confidential pursuant to Section 7.2 above, the Party receiving such information
shall use the same efforts to avoid its publication or dissemination to Third
Parties as it employs with respect to information of its own which it does not
desire to be published or disseminated. For Specific Results of each Process
Development Project and Background Know-How, the obligations of confidentiality
shall terminate *** for each applicable Process Development Project (if this
Agreement is terminated or if for some other reason a given Process Development
Project is not pursued ***, such time period shall be *** of the applicable
Process Development Project); in the case of Proprietary Tools, this obligation
of confidentiality shall terminate *** after its disclosure by the disclosing
Party; and for all other confidential information this obligation of
confidentiality shall terminate *** after its disclosure by the disclosing
Party. This obligation shall not, however, apply to any information that is:

 

  7.3.1   already in or comes into the possession of the receiving Party or its
Subsidiaries without obligation of confidence;

 

  7.3.2   now, or hereafter becomes, publicly available without breach of this
Agreement;

 

  7.3.3   intentionally disclosed to or rightfully received from Third Parties
without obligation of confidence;

 

  7.3.4   independently developed by the receiving Party or its Subsidiaries;

 

  7.3.5   approved for release by written agreement of the disclosing Party; or

 

--------------------------------------------------------------------------------

***   Confidential information omitted and filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

 

  7.3.6   inherently disclosed in the use, lease, sale or other distribution of
any available product or service or publicly available supporting documentation
therefor by the receiving Party or any of its Subsidiaries.

 

7.4   The receiving Party’s obligations with respect to Specific Results or any
other confidential information of the disclosing Party as specified in Section
7.3, above shall not apply to any disclosure that is:

 

  7.4.1   in response to a valid order of a court or other governmental body of
any country or group of countries or any political subdivision thereof;
provided, however, that the receiving Party shall first have notified the
disclosing Party and made a good faith effort to obtain a protective order
requiring that the information and/or documents so disclosed be used only for
the purposes for which the order was issued;

 

  7.4.2   otherwise required by law; or

 

  7.4.3   reasonably necessary in order to establish the receiving Party’s
rights, provided that such receiving Party shall provide the disclosing Party
with prior written notice, except notice shall not be required where the
receiving Party is attempting to establish rights in a lawsuit under this
Agreement against the disclosing Party or is filing a patent under Section 11 of
this Agreement.

 

7.5   Each Party shall have the right to disclose and sublicense as specified in
Section 8 Specific Results to any of its Wholly Owned Subsidiaries and its
Related Subsidiaries at any time; provided however, that such Wholly Owned
Subsidiaries and its Related Subsidiaries shall agree to be bound by
substantially the same terms as are applicable to said Party in Sections 7.2,
7.3, and 7.4 and the survival of same pursuant to Section 12. Further, each
Party may authorize its Wholly Owned Subsidiaries and its Related Subsidiaries
to whom such Party has disclosed Specific Results pursuant to this Section 7.5
to exercise some or all of its rights to disclose Specific Results under and in
accordance with Section 7.6.

 

7.6   Subject to provisions of this Section 7.6, AMD shall have the right to
disclose the following portions of the Specific Results to Third Parties, but
solely for the purpose of enabling such party to assist AMD, in exercising the
rights granted to it hereunder:

 

  7.6.1   specifications for masks, materials, chemicals, consumables and/or
equipment to contractors or suppliers;

 

  7.6.2   wafers and/or information to have equipment maintained; or

 

  7.6.3   equipment lists and simple process flow information, excluding
detailed process flow information or detailed process specifications, as
necessary in order to enable installation of a process in a fabrication facility
or to design and construct a facility to practice such process.



--------------------------------------------------------------------------------

 

Such disclosures will not be made without a written agreement between the
disclosing party and the recipient. Such agreements shall be subject to the
following:

 

  (a)   such agreements must obligate the recipient to utilize the disclosed
information solely for the benefit of the discloser and for no other purpose,
and solely in furtherance of the purposes set forth in this Section 7.6;

 

  (b)   such disclosures shall be subject to confidentiality terms that are the
same or substantially similar to those set forth in this Agreement, and at a
minimum must have a confidentiality term that is no shorter than that set forth
herein; and

 

  (c)   the disclosing Party shall use reasonable efforts to negotiate a
provision in the agreement whereby IBM would be granted third party beneficiary
status (or the equivalent under whatever law applies to the agreement), to the
extent permitted by law, with an independent right to enforce the
confidentiality and license provisions of the agreement.

 

For the avoidance of doubt, AMD shall have the right under this Section 7.6 to
disclose portions of Specific Results as may be incorporated into a Derivative
Process as set forth in Sections 7.7 and 8.1, for the same purposes and subject
to the same limitations as set forth herein.

 

Moreover, AMD shall have the right to disclose those portions of Specific
Results listed below to their customers, solely for the purpose of enabling
sales of Integrated Circuits embodying the Specific Results to such customers.
Such portions shall include the following:

 

  •   Process roadmap and development schedule for Process Development Projects;

 

  •   Time schedule for development of device model library, and SPICE
parameters;

 

  •   Design rules for each Process Development Project; and

 

  •   Simplified process flow (indicative of rough number of process and mask
steps).

 

Such disclosures will not be made without a written agreement between the
disclosing party and the recipient that, at a minimum, shall have a term of
confidentiality no shorter than that set forth herein, and that limit such
recipient’s use of such information to the purposes set forth herein.



--------------------------------------------------------------------------------

 

7.7   As set forth in Section 8.1, AMD has the right to utilize one or more
aspects of Bulk CMOS Information in their development of the Derivative Process.
AMD shall have the right to disclose and sublicense as specified in Section 8
such Derivative Processes to its Wholly Owned Subsidiaries and their Related
Subsidiaries at any time (such disclosures being subject to the conditions set
forth in Section 7.5). AMD shall also have the right to disclose and sublicense
as specified in Section 8 such Derivative Processes to Third Parties, as
follows:

 

  (i)   to not more than *** (***) Third Parties in total under this Agreement
subject to Section 7.7(ii), *** (***)*** of the applicable Process Development
Project and to AMD’s flash memory venture for the purpose of producing flash
memory products, no earlier than *** of the applicable Process Development
Project. It is understood that employees of AMD’s flash memory partner working
within AMD’s flash memory venture might be exposed to such disclosed information
and such exposure shall not constitute a disclosure under this Section nor a
breach of any confidentiality obligations hereunder; and

 

  (ii)   to an *** of ***, no earlier than *** of the applicable Process
Development Project.

 

Such sublicenses will not be granted without a written agreement between the
disclosing party and the sublicensee. Such sublicenses and sublicense agreements
shall be subject to the following:

 

  (a)   such sublicenses must be for the entire Derivative Process, and not
solely or primarily those portions of the Derivative Process derived from the
Specific Results;

 

  (b)   such sublicenses shall specifically exclude the right for the Third
Party to utilize all or any aspect of the Derivative Process to develop, derive,
or otherwise create a fabrication process to fabricate SOI Integrated Circuits;

 

  (c)   such sublicenses shall be subject to confidentiality terms that are the
same or substantially similar to those set forth in this Agreement, and at a
minimum must have a confidentiality term that is no less than that set forth
herein;

 

  (d)   such sublicense shall terminate, with immediate effect if the Third
Party undergoes any of the following:

 

becomes insolvent, is dissolved or liquidated, files or has filed against it a
petition in bankruptcy, reorganization, dissolution or liquidation or similar
action filed by or against it, is adjudicated as bankrupt, or has a receiver
appointed for its business;

 

--------------------------------------------------------------------------------

***   Confidential information omitted and filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

 

has all or a substantial portion of its capital stock or assets expropriated or
attached by any government entity; or

 

***, undergoes a Change of Control (as such term is defined in Section 12.3 of
this Agreement, as modified to apply to such sublicensee instead of AMD); and

 

  (e)   to the extent permitted by law, such agreement shall grant IBM third
party beneficiary status (or the equivalent under whatever law applies to the
sublicense agreement) with an independent right to enforce the confidentiality
and license term of the agreement. If AMD fails to reach an agreement with its
disclosee(s) on such third party beneficiary status, then IBM shall discuss and
negotiate with AMD for a possible alternative to this sub-section (e).

 

7.8   Notwithstanding any other provision of this Agreement, AMD shall not be
prevented from furnishing or disclosing technical information developed solely
by AMD, or by AMD and Third Parties (other than Toshiba and Sony) to any Third
Party. Further, with respect to technical information developed by AMD and Sony
or Toshiba outside the scope of this Agreement (deemed for the purpose of this
sentence to include the scope of the Sony, Toshiba, IBM “S” Process Development
Agreement) AMD shall not be prevented from furnishing or disclosing such
technical information to any Third Party. Further, disclosure of such technical
information shall not be prevented even if a minor portion of Bulk CMOS
Information embodied in Specific Results is commingled with and constitutes an
inseparable element of such technical information. If any dispute arises with
regard to the definition of “minor portion” prior to disclosure, the Management
Committee shall resolve such dispute. No royalties shall be payable in
connection with the disclosures permitted by this Section 7.8.

 

In addition, AMD may request permission in writing from IBM to disclose Specific
Results, in addition to that set forth in Sections 7.5, 7.6 and 7.7 to Third
Parties. IBM will consider and respond in writing to each such request.

 

7.9   IBM shall have the right to disclose Specific Results to any Subsidiary or
any Third Party, at any time and for any purpose, and such recipients shall have
the right to disclose Specific Results to their Subsidiaries, provided that such
disclosures shall be subject to appropriate confidentiality terms that, at a
minimum, shall have a term of confidentiality no shorter than that set forth
herein.

 

7.10   With respect to information that does not relate to the Process
Development Projects and which is considered confidential by either Party, it is
not the intention of either Party to disclose to or obtain from the other Party
any such information. In particular, the Parties acknowledge that IBM has other
development projects and relationships being conducted in the ASTC facility, and
the Parties shall take reasonable precautions to limit the

 

--------------------------------------------------------------------------------

***   Confidential information omitted and filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

disclosure and receipt of information unrelated to Process Development Projects.
In the event that a Representative of one Party obtains any such information of
the other Party that is designated as confidential or which should from its
nature be understood to be confidential, the Technical Coordinators of both
Parties shall be informed, and any such information in tangible form shall
promptly be returned to said originating Party. Nothing in this Agreement shall
convey any right to said Party to use said tangible information for any purpose.
However, any non-tangible information related to said information which is
retained in the minds of the Party’s employees will be treated as Specific
Results.

 

SECTION 8—LICENSES TO BACKGROUND KNOW-HOW

 

8.1   IBM hereby grants to AMD, and AMD hereby grants to IBM, under their
respective trade secret/know-how rights in and to Background Know-How that
becomes part of Specific Results pursuant to Section 3, a non-exclusive,
perpetual, worldwide, irrevocable (subject to all the terms and conditions of
this Agreement) license, to use such Background Know-How for the purpose of
researching, developing, engineering, manufacturing, using, marketing, selling,
servicing and otherwise disposing of (i) SOI Integrated Circuits other than ***,
(ii) Integrated Circuits that combine Bulk CMOS and SOI Device Information other
than ***, or (iii) Bulk CMOS products other than ***. AMD shall have no
obligation under this Agreement to pay any royalty for the licenses set forth in
this Section 8, except as provided in Section 5 above.

 

The foregoing license shall include the right for AMD to utilize one or more
aspects of Bulk CMOS Information for the development and qualification of their
own, proprietary Bulk CMOS process (“Derivative Process”) and for developing,
engineering, manufacturing, using, marketing, selling, servicing and otherwise
disposing of Integrated Circuits other than SOI Integrated Circuits utilizing
such Derivative Process, such Integrated Circuits being designed by any party.
It is expressly confirmed that such license shall include the right for AMD to
develop a Derivative Process.

 

8.2   IBM hereby grants to AMD, and AMD hereby grants to IBM, under their
respective copyright rights in and to Background Know-How that becomes part of
Specific Results pursuant to Section 3, a non-exclusive, perpetual, worldwide,
irrevocable (subject to all the terms and conditions of this Agreement) license
to copy documentation and other written expression, to make derivative works of
such written expression, to distribute such documentation and derivatives as set
forth elsewhere in this Section 8, and to execute, display, and perform to the
extent consistent with the provisions of Section 7; provided however, that AMD
shall make only such numbers of copies and create such derivative works as are
reasonably necessary for them to carry out the license rights set forth in
Sections 8.1, 8.5, 8.7, 8.8 and 8.9.

 

--------------------------------------------------------------------------------

***   Confidential information omitted and filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

 

8.3   IBM hereby grants to AMD, and AMD hereby grants to IBM, under their
respective mask work rights in and to Background Know-How that becomes part of
Specific Results pursuant to Section 3, a non-exclusive, perpetual, worldwide,
irrevocable (subject to all the terms and conditions of this Agreement) license
to use any process-related mask design information provided to a Process
Development Project (e.g. kerf test structures) and create derivative works
thereof, as reasonably necessary for the licensed Parties to carry out the
license rights set forth in Section 8.1. Unless otherwise authorized, this right
shall not include any rights to utilize any product design information in such
masks.

 

8.4   AMD hereby grants to IBM, under AMD’s trade secret and know how rights in
and to Background Know-How that becomes part of Specific Results pursuant to
Section 3, a non-exclusive, perpetual, worldwide, fully paid-up, and irrevocable
(subject to all the terms and conditions of this Agreement), license to use such
Background Know-How for the purpose of researching, developing, engineering,
manufacturing, using, marketing, selling, servicing and otherwise disposing of
Integrated Circuits, and to make derivatives of such information for such uses.
In the case of copyrights, such license is to copy documentation and other
written expression, to make derivative works of such written expression, to
distribute such documentation and derivatives, and execute, display, and perform
to the extent consistent with the provisions of Section 7; provided however,
that IBM shall make only such numbers of copies and create such derivative works
as are reasonably necessary for it to carry out the license rights set forth
herein. In the case of mask work rights, such license is to use any
process-related mask design information provided to a Process Development
Project (e.g. kerf test structures) and create derivative works thereof, as
reasonably necessary for IBM to carry out the license rights set forth herein.
Unless otherwise authorized, this right shall not include any rights to utilize
any product design information in such masks. The foregoing rights include the
right for IBM to use such information and materials at facilities it solely
owns, with the right to also utilize such information and materials (subject to
the foregoing restrictions) at facilities of Subsidiaries to whom such
information and materials have been disclosed pursuant to Sections 7.9 and 8.5.

 

8.5   The licenses granted in Sections 8.1 through 8.4 shall include the right
for each Party to sublicense consistent with their respective disclosure rights
as set forth in Section 7, subject to the terms and conditions set forth therein
and as may be applicable pursuant to this Section 8. Each Party agrees to not
unreasonably withhold the granting, upon request by a recipient to whom
disclosure has been made pursuant to Sections 7.5, 7.7, and 7.9, of a
non-exclusive license under such Party’s patents, under reasonable and
non-discriminatory terms and conditions, to the extent necessary for such
recipient to utilize the disclosed information for the purposes set forth in the
applicable clause of Section 7, provided such recipient otherwise respects the
intellectual property rights of the granting Party.

 

8.6   No license or other right is granted herein by any Party to the other
Party, directly or indirectly, by implication, estoppel or otherwise, with
respect to any trade secrets, know-how, copyrights, mask works, patents, patent
applications, utility models, or design patents except



--------------------------------------------------------------------------------

as expressly set forth in this Agreement, and no such license or other right
shall arise from the consummation of this Agreement or from any acts, statements
or dealings leading to such consummation. The Parties expressly understand and
acknowledge that any patent license rights that may be required to carry out the
licenses set forth in this Agreement are set forth in separate patent
cross-license agreements between them.



 

8.7   After ***, AMD may exercise the sublicensing option in this Section 8.7.

 

IBM hereby grants to AMD the right to disclose and sublicense the process
technology developed by IBM and AMD under this Agreement including SOI Device
Information and Bulk CMOS Information subject to the following requirements. AMD
may sublicense no more than *** with a combined maximum of *** consumed by, or
supplied to the ***. Said combined *** will apply until *** expires. AMD must
own greater than *** (defined in the same manner as for Subsidiary except for
the ownership percentage) *** and the *** own the *** except for ***. The ***
will derive no more than *** percent of its total revenue from ***. The *** will
not be based in *** (which for purposes of this Section 8.7 *** does not include
***). The *** will not have the right to use the licensed technology to provide
***. The *** will not have the right to use the licensed technology other than
***. The *** will not be *** any sooner than *** after the later termination of
either the ***. The *** will not be located in ***.

 

If AMD builds a *** or *** for the purpose of exercising AMD’s rights and
performing AMD’s obligations under the immediately proceeding paragraph of this
Section 8.7 and AMD and *** cannot utilize all of the combined maximum capacity
of ***, then six (6) months prior to start of installation of *** and *** for
volume production for any unutilized combined maximum capacity, and yearly
thereafter for any uncontracted, unutilized combined maximum capacity, AMD will
so notify IBM in writing, and IBM will have the right of first refusal of the
unutilized combined maximum capacity at a price to IBM of the then *** for such
wafers less *** (***) percent, but in no event will *** under substantially
similar terms and conditions. For the capacity that IBM refuses, AMD may sell
*** including *** subject to this Section 8.7 to Third Parties (other than those
that are not permitted to be a ***) provided AMD pays the royalty specified in
Section 5.6. The foregoing notification obligation will cease when the royalty
payment obligation for a technology expires.

 

8.8   IBM and AMD will meet on or about June 30, 2004 to discuss the possibility
of continuing “S” Process development for the period beginning upon the
expiration of this Agreement and ending on the last day of the quarter following
T2 completion of the ***, which end date will not be sooner than *** and not
later than *** (“Extension Period”). *** means an enhanced version of the ***.
The exact Strategic Technology Objectives will be negotiated by IBM and

 

--------------------------------------------------------------------------------

***   Confidential information omitted and filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

AMD with the goal of industry leading performance. IBM will attempt to recruit a
third and fourth partner for participation in “S” Process development during the
term of the Extension Period and AMD will assist IBM in these recruitment
efforts and will be flexible in altering the terms and conditions of the “S”
Process development to accommodate such third and fourth partners, provided
however, the third or fourth partner is not Intel and the Strategic Technology
Objectives still seek industry leading performance.

 

8.9   If IBM and AMD do not reach agreement by December 31, 2004 to a first
extension of this Agreement beyond December 31, 2005, then IBM will grant AMD
the license and sublicense rights in this Section 8.9 effective as of ***.

 

IBM hereby grants to AMD a license to the process technology developed by IBM
and AMD under this Agreement including SOI Device Information and Bulk CMOS
Information to complete development of the *** and develop SOI process
technology ***. The license includes the right to sublicense no more than ***
wherein AMD contributes at least *** and the right for AMD and the *** to use
and disclose the *** and *** to wholly owned subsidiaries, The *** will derive
no more than *** percent of its total revenue from ***. The *** will not be
based in *** (which for purposes of this Section 8.9 *** does not include ***).
The *** will not have the right to use the licensed technology to provide ***.
The *** will not be *** no sooner than *** after termination of either the ***.
The *** will not be located in ***.

 

SECTION 9—LICENSE TO RESIDUALS AND PROPRIETARY TOOLS

 

9.1   Notwithstanding any other provisions of this Agreement, to the extent that
such use does not infringe the valid patents, patent applications, registered
designs, or copyrights of the other Party, and subject to the provisions of
Section 7, each Party shall be free to use the residuals of Specific Results,
the other Party’s Background Know-How, and Proprietary Tools, if any, and other
confidential information received pursuant to Section 7.2, above, for any
purpose, including use in the development, manufacture, marketing, and
maintenance of any products and services. The term “residuals” means that
information in non-tangible form which may be mentally retained by those
Representatives of a Party who have had access to Specific Results or the
Background Know-How and Proprietary Tools, if any, of the other Party, pursuant
to this Agreement. The Parties agree that the receipt of Specific Results, the
Background Know-How, or the Proprietary Tools, if any, of another Party shall
not create any obligation in any way limiting or restricting the assignment
and/or reassignment of a Party’s Representatives within that Party.

 

--------------------------------------------------------------------------------

***   Confidential information omitted and filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

 

9.2   Each Party grants to the other Party under the Proprietary Tools provided
by that Party for use in the Process Development Projects, an irrevocable,
non-exclusive and royalty-free license to use, execute, display, and perform
such Proprietary Tools in the ASTC for the purpose of the Process Development
Projects. Any Proprietary Tools that are introduced into the ASTC for the
purpose of the Process Development Projects may not be transferred from the ASTC
or used by a Party outside the ASTC without the express written consent of the
Party introducing the Proprietary Tool(s). Any Party providing Proprietary Tools
used in the Process Development Projects that are not available from another
source or for which there is no reasonable substitute, will, to the extent it
has the right to do so, and on terms and conditions (including reasonable fees)
to be negotiated, grant a non-exclusive license to the other Party to use such
Proprietary Tools outside the Process Development Projects in furtherance of
their respective license rights set forth in Section 8.

 

SECTION 10—OWNERSHIP OF SPECIFIC RESULTS

 

10.1   Except with respect to Designated Inventions, as set forth in Section 11
of this Agreement, and except with respect to Background Know-How, Specific
Results shall be the property of both Parties which shall own the mask works,
copyright, trade secret, know-how and similar rights in all such material
jointly without accounting to the other Party. For the avoidance of doubt, such
joint ownership shall include Inventions other than Designated Inventions.
Moreover, for the avoidance of doubt, this Agreement shall constitute written
consent of such joint owner for the disclosing Party to make the disclosures set
forth in Section 7, to the extent such joint consent is required in a given
jurisdiction; provided, however, that such assent is subject to the terms and
conditions of this Agreement. Before applying to register or record in any
country any of the rights or material to which this Section 10 relates, the
Parties shall hold consultations and agree on whether this is appropriate and,
if so, which of them shall make such application and in which countries.

 

10.2   The joint ownership by the Parties of all copyright and similar right in
and to Specific Results shall be subject to Sections 7 and 8; the Parties
understand and agree that their status as joint owners does not grant them any
rights to utilize Specific Results over and above their respective disclosure
rights as set forth in Section 7 of this Agreement.

 

SECTION 11—OWNERSHIP OF DESIGNATED INVENTIONS

 

11.1   Each Designated Invention made solely by one or more Representatives or
contractors of one Party, and title to all patent applications filed thereon and
all patents issued thereon, shall be solely the property of the inventing Party,
subject to a patent license granted in Section 11.3 below. It shall be in the
sole discretion of the inventing party to determine whether or not to file a
patent application on an Invention, thereby creating a Designated Invention.



--------------------------------------------------------------------------------

 

11.2   Designated Inventions made jointly by one or more Representatives or
contractors of one Party with one or more Representatives or contractors of any
other Party, and title to all patent applications filed thereon and all patents
issued thereon, shall be jointly owned by the inventing Parties. Each inventing
Party shall have the right to grant licenses (including the right of any
licensee to grant sublicenses) to the inventing Party’s Subsidiaries and/or to
Third Parties under any patent issued on such a joint Designated Invention
without compensation to the other inventing Party and/or its or their
Representatives or contractors, which hereby give any necessary consent for
granting such licenses as may be required by the law of any country. All
expenses, other than internal patent department expenses of the Parties,
incurred in obtaining and maintaining such patents shall be equally shared by
the inventing Parties (except as provided hereinafter). Prior to filing any
patent application in respect of any such joint Designated Inventions the
inventing Parties shall hold consultations and agree on whether this is
appropriate and, if so, which of them shall file and prosecute such application
and in which countries corresponding applications shall be filed and by whom.
With respect to any joint Designated Invention, where one inventing Party elects
not to seek or maintain such protection thereon in any particular country or not
to share equally in the expenses thereof, the other inventing Party shall have
the right to seek or maintain such protection in said country at its or their
own expense and shall have full control over the prosecution and maintenance
thereof even though title to any patent issued thereon shall be joint.

 

11.3   With respect to Designated Inventions under Sections 11.1, the owning
Party hereby grants the other Party the same rights and obligations with respect
to the relevant Specific Results provided for in this Agreement to carry out the
activities set forth in this Agreement (including, but not limited to, Sections
7, 8 and 9). With respect to patents issued on said Designated Inventions, the
license granted by the owning Party to the other Party shall be an irrevocable
(subject to the terms and conditions of this Agreement), worldwide,
non-exclusive, royalty-free, paid-up license to make, have made, use, lease,
sell, offer to sell, import and otherwise transfer any products and to practice
and have practiced any process and shall include the right of such licensed
Party to sublicense its Subsidiaries of the same or within the scope of the
foregoing license.

 

11.4   Each Party shall give the other Party all reasonable assistance in
connection with the preparation or prosecution of any patent application filed
by said other Party and shall cause to be executed all assignments and other
instruments and documents as said other Party may consider necessary or
appropriate to carry out the intent of this Section 11.

 

11.5   Nothing in this Agreement shall affect any patent license agreements
between the Parties currently existing, but may confer rights on one or more
Parties in addition to the rights they may have under such existing agreements.

 

11.6   To the extent that a license grant under Sections 9 and 11 recites the
right to make any product, apparatus and/or material, or practice any method or
process in the manufacture of same, such grant shall not be construed as
conveying the right to a Party or other entity to “have made” such product
apparatus and/or material, or “have practiced” any such method or process,
unless such right is expressly recited therein.



--------------------------------------------------------------------------------

 

11.7   The Project Leaders shall establish a procedure for reviewing Invention
disclosures in order to determine which Inventions are subject to the provisions
of Section 11.2 of this Agreement relating to joint Inventions.

 

SECTION 12—TERM AND TERMINATION

 

12.1   This Agreement shall be in effect from the Effective Date and, unless
previously terminated as hereinafter set forth, shall remain in force until
December 31, 2005. The term of this Agreement may be extended by the mutual
agreement of the Parties. Notwithstanding the foregoing, if the *** slips beyond
the expiration date of this Agreement, this Agreement shall be extended for an
additional three (3) month period without additional development payments
pursuant to Section 5.1. All other terms and conditions of the Agreement will
remain in effect during such three (3) month period. If such slippage is greater
than three (3) months this Agreement may be extended for additional three (3)
month periods by mutual agreement of the Parties; however, AMD shall pay an
additional *** dollars ($***) each per quarter for any such extensions.

 

12.2   At expiration of this Agreement, Sections 1; 4.9; 5.2, 5.4-5.8 inclusive;
6; 7.1, 7.3-7.10 inclusive; 8; 9; 10; 11; 12; 13; 16; 17; and 18 shall survive
and continue after the date of such expiration and shall bind the Parties and
their legal representatives, successors and assigns.

 

12.3   Either Party shall have the right to immediately terminate this Agreement
as to a breaching Party (as defined herein) by giving written notice of
termination to the other Party if the other Party (the “breaching Party”) 1)
permanently ceases doing business; 2) is adjudged bankrupt or insolvent or files
a petition for bankruptcy; 3) goes into liquidation; or 4) undergoes a Change of
Control.

 

A “Change of Control” shall be deemed to have occurred if (a) there shall be
consummated (i) any consolidation or merger of a Party in which such Party is
not the continuing or surviving corporation, or pursuant to which shares of such
Party’s common stock would be converted into cash, securities or other property,
other than a merger of such Party in which the holders of such Party’s common
stock immediately prior to the merger have substantially the same proportionate
ownership of common stock of the surviving corporation immediately after the
merger, or (ii) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all the assets of
such Party, or (b) the stockholders of a Party shall approve any plan or
proposal for the liquidation or dissolution of such Party, or (c) any person (as
such term is used in section 13(d) and 14(d) (2) of the Securities Exchange Act
of 1934 (the Exchange

 

--------------------------------------------------------------------------------

***   Confidential information omitted and filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Act”) other than a Party or any employee benefit plans sponsored by such Party,
shall become the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the company representing: (i) more than one third
of voting securities having the voting power of such Party’s then outstanding
securities ordinarily (and apart from rights accruing in special circumstances)
having the right to vote in the election of directors, as a result of a tender
or exchange offer, open market purchases, privately negotiated purchases, or
otherwise, only if such person and its Subsidiaries exceeded ten billion US
dollars in revenue from the sale of microprocessor Semiconductor Products in
calendar year 2001; or (ii) fifty percent (50%) or more of voting securities
having the voting power of such Party’s then outstanding securities ordinarily
(and apart from rights accruing in special circumstances) having the right to
vote in the election of directors, as a result of a tender or exchange offer,
open market purchases, privately negotiated purchases, or otherwise.

 

12.4   If either Party to this Agreement fails to perform or violates any
material obligation of this Agreement, then, upon thirty (30) days written
notice to the breaching Party specifying such failure or violation (the “Default
Notice”), the non-breaching Party may terminate this Agreement as to the
breaching Party, without liability, unless:

 

The failure or violation specified in the Default Notice has been cured within a
thirty (30) day period; or

 

The failure or violation reasonably requires more than thirty (30) days to
correct (specifically excluding any failure to pay money), and the breaching
Party has begun substantial corrective action to remedy the failure or violation
within such thirty (30) day period and diligently pursues such action, in which
event, termination shall not be effective unless ninety (90) days has expired
from the date of the Default Notice without such corrective action being
completed and the failure or violation remedied.

 

12.5   Notwithstanding any provision to the contrary elsewhere in this
Agreement, the non-breaching Party shall have the right to terminate all
licenses and disclosure rights granted to the breaching Party pursuant to
Sections 7, 8, 9, 10 and 11. If such licenses are terminated, the breaching
Party shall immediately return to the non-breaching Party, or destroy, any
documentation or materials embodying Specific Results and/or Background
Know-How, and such return or destruction shall be certified to the non-breaching
Party, in writing, by an officer of the breaching Party. Notwithstanding any
such termination of licenses and disclosure rights to the breaching Party, the
rights granted by the breaching Party to the non-breaching Party shall survive
and remain in full force and effect. In addition, the breaching Party shall
continue to be bound by the limitations and obligations set forth in Sections:
1; 4.9 and 4.10; 5; 6; 7.1, 7.3, 7.4; 8.6; 9.2; 12; 13; 16; 17; and 18.



--------------------------------------------------------------------------------

 

SECTION 13—FUNDS TRANSFER, NOTICES AND OTHER COMMUNICATIONS

 

13.1   Any notice or other communication required or permitted to be given to
either Party pursuant to this Agreement shall be sent to such Party by facsimile
or by registered airmail, postage prepaid, addressed to it at its address set
forth below, or to such other address as it may designate by written notice
given to the other Party. All payments due hereunder to IBM shall be made to IBM
by telegraphic transfer or other equally expeditious means and IBM shall notify
the other Party within thirty (30) days of the date of this Agreement of the
account and other details needed by the other Party in order to effect such
transfer. Any such payment, invoice, notice or other communication shall be
effective on the date of receipt. The addresses are as follows:

 

  13.1.1   In the case of IBM,

 

for mailing notices and other communications to IBM:

 

IBM Corporation

2070 Route 52

Hopewell Junction, NY 12533

Fax: ***

Attention: ***

 

With a copy to:

 

H.C. Calhoun

IBM Corporation

Drop 92B

2070 Route 52

Hopewell Junction, NY 12533

Fax: (845) 892-5358

Attention: Associate General Counsel, Microelectronics

 

for electronic funds transfer to IBM:

 

IBM, Director of Licensing

***

***

***

United States of America

Credit Account No. ***

ABA No. ***

 

--------------------------------------------------------------------------------

***   Confidential information omitted and filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

  13.1.2   In the case of AMD,

 

for mailing notices and other communications to AMD:

 

AMD

One AMD Place

PO Box 3453, MS150

Sunnyvale, CA 94088

Tel: (408)749-2202

Fax: (408)774-7399

Attention: General Counsel

 

SECTION 14—POTENTIAL EXPANSION OF PROCESS DEVELOPMENT PROJECTS

 

Either Party may submit a request to the Management Committee to expand the
scope of the Process Development Projects as set forth in Section 3.1. In order
to expand the scope of the Process Development Projects the Management Committee
must mutually agree and submit such proposal to the senior executives of the
Parties, as defined in Section 4.1.1 for review. If the Parties agree to a
change of scope, any such agreement must be set forth in a signed amendment to
this Agreement. In determining whether or not to expand the scope of the Process
Development Projects, the Parties shall evaluate each such request in light of
the overall impact such modification would have on the Strategic Technology
Objectives and Development Schedule of the Process Development Projects, set
forth in Exhibits A and B, as well as cost, schedule, and other business
objectives.

 

SECTION 15—FORCE MAJEURE

 

15.1   Either Party hereto shall be excused from the fulfillment of any Process
Development Project obligation, except for payment obligations, under this
Agreement for so long as such fulfillment may be hindered or prevented by any
circumstances of force majeure such as but not limited to acts of God, war,
riot, strike, lockout, labor unrest, fire, flood, other natural catastrophe,
shortage of materials or transportation, national or local government
regulations or any other circumstance outside its control, provided that the
Party seeking to be excused shall make every reasonable effort to minimize the
hindrance of such fulfillment.

 

15.2   Upon the ending of such circumstance, the Party excused shall without
undue delay resume the fulfillment of obligations affected.

 

SECTION 16—TAXES

 

Each Party shall bear and pay all taxes (including, without limitation, sales
and value added taxes but excluding income tax as specified below) imposed by
its own national government, including any political subdivision thereof, as the
result of the existence of this Agreement or the exercise



--------------------------------------------------------------------------------

of rights hereunder. If either Party is required by its national government to
pay income tax in respect of the payments and/or royalties made by it to either
or both of the other Parties, said Party shall pay such income tax on behalf of
said other Party. Said Party may deduct such income tax from said payments
and/or royalties otherwise due and shall furnish said other Party, within a
reasonable time after its receipt of tax certificates from the applicable
government entity such certificates and other evidence of deduction and payment
thereof as said Party may properly require. In addition, each Party may
independently pursue any applicable tax credit for its share of expenses related
to the Process Development Projects.

 

SECTION 17—LIMITATION OF LIABILITY

 

17.1   In no event shall either Party be liable to the other Party for
incidental damages, punitive damages, lost profits, lost savings or any other
such damages, including consequential damages, regardless of whether the claim
is for breach of contract, breach of warranty, tort (including negligence),
failure of a remedy to accomplish its purpose or otherwise, even if such Party
(or any Subsidiary) has been advised of the possibility of such damages.

 

17.2   In no event shall either Party’s (or its respective Subsidiaries’)
aggregate liability to the other Party for actual direct damages in connection
with any claim or claims relating to this Agreement exceed the amount of ***
United States dollars (US $***), regardless of the form of action, provided that
this limitation will not apply to: i) any claim for payment of a sum or sums
properly due under this Agreement; ii) breach of confidentiality or license; or
iii) death, personal injury or physical damage to real property or tangible
personal property resulting from a Party’s own negligence, or that of its
employees, agents or subcontractors.

 

17.3   Nothing contained herein shall limit either Party’s right to seek a
preliminary injunction, temporary restraining order or any other equitable
relief in order to avoid material harm to its property, rights or other
interests. The Parties agree that for breaches of confidentiality or license
provisions the Party whose license grant or confidential information has been
breached (“non-breaching Party”) shall suffer irreparable harm and that remedies
at law may be insufficient; therefore, the non-breaching Party may seek any
remedy at law or in equity, including but not limited to, preliminary
injunction, injunction, and/or a temporary restraining order, without having to
prove either failure of a remedy at law or irreparable harm.

 

17.4   In no event shall either Party (or its respective Subsidiaries) be liable
for any damages claimed by the other Party based on any Third Party claim,
except as specifically set forth in Section 17.2 (iii) above.

 

--------------------------------------------------------------------------------

***   Confidential information omitted and filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

 

SECTION 18—GENERAL

 

18.1   Nothing contained in this Agreement shall be construed as conferring any
right to use in advertising, publicity or other promotional activities any name,
trade name, trademark or other designation of either Party hereto (including any
contraction, abbreviation or simulation of any of the foregoing); and each Party
hereto agrees not to disclose to other than its Subsidiaries the terms and
conditions of this Agreement except as may be required by law or government rule
or regulation, without the express written consent of the other Party.
Notwithstanding the foregoing, 1) the Parties shall be permitted to disclose a
summary of pertinent Sections of this Agreement that are reasonably necessary
for disclosing and/or licensing under this Agreement, and 2) each Party shall be
permitted to disclose pertinent Sections of this Agreement to such Party’s
independent accounting firm and outside attorneys; provided, however, that any
such disclosure is under a written agreement containing restrictions of
confidentiality at least as stringent as those contained herein.

 

18.2   This Agreement shall be construed, and the legal relations created herein
between the Parties shall be determined exclusively, in accordance with the laws
of the United States of America and, specifically, the State of New York,
without regard to conflicts of law, as if said Agreement were executed in, and
fully performed within, the State of New York. Any proceeding to enforce, or to
resolve disputes relating to, this Agreement shall be brought before a court of
competent jurisdiction in the State of New York, including a Federal District
Court, sitting within such State. Parties hereby expressly waive any right to a
jury trial and agree that any proceeding hereunder shall be tried by a judge
without a jury. In any proceedings no Party shall assert that such court lacks
jurisdiction over it or the subject matter of the proceeding.

 

18.3   In the event of any dispute under this Agreement, and as a condition
precedent to any Party filing suit, instituting a proceeding or seeking other
judicial or governmental resolution in connection therewith, the Parties will
attempt to resolve such dispute by negotiation in accordance with the following
dispute resolution process. Excepting only that a Party may institute a
proceeding seeking an order for payment of any sum properly due and unpaid, a
preliminary injunction, temporary restraining order, or other equitable relief,
if necessary in the opinion of that Party to avoid material harm to its
property, rights or other interests, before commencing or at any time during the
course of, the dispute procedure in this Section 18.3.

 

  18.3.1   Such negotiations shall first involve the individuals in the
Management Committee. These individuals will exercise reasonable efforts to
resolve such dispute.

 

  18.3.2   If such negotiations do not result within thirty (30) calendar days
of their receipt of a written referral to them in a resolution of the dispute,
the dispute will be referred in writing to the senior executives named in
Section 4.1.1, above, which senior executives shall discuss and meet in person,
if necessary, in order to attempt to negotiate a resolution to the dispute.



--------------------------------------------------------------------------------

 

  18.3.3   Except as set forth above, no Party shall file suit, institute a
proceeding or seek other judicial or governmental resolution of the dispute
until at least sixty (60) calendar days after the first meeting between the
senior executives.

 

18.4   In the event that any litigation occurs between or among the Parties
pertaining to this Agreement and any technical issues arise in the course
thereof, the Parties shall make good faith efforts to select one or more neutral
mutually acceptable technical experts with expertise in the pertinent technical
issues to assist the court in understanding and evaluating such issues.

 

18.5   Nothing contained in this Agreement shall be construed as conferring on
any Party any license or other right to copy the exterior design of any product
of the other Party.

 

18.6   No Party shall assign any of its rights or obligations under this
Agreement without prior written permission from the other Party. If any Party
reorganizes its business so as to set up a Related Subsidiary or Wholly Owned
Subsidiary that shall include the entire business and assets responsible for
such Party’s performance of its obligations under this Agreement then the other
Party agrees that the permission to assign to such Related Subsidiary or Wholly
Owned Subsidiary shall not be unreasonably withheld. Any attempted such
assignment without such permission shall be null and void.

 

18.7   No actions, regardless of form, arising out of this Agreement, except for
non-payment actions or intellectual property actions, may be brought by either
Party more than two (2) years after the cause of action has arisen.

 

18.8   Each Party shall be responsible for compliance with all applicable laws,
regulations and ordinances. In addition, no Party and none of its agents or
employees acting on behalf of said Party will export or re-export any
confidential information of the other Party, or any process, product or service
that is produced as a result of the use of such confidential information, to any
country specified in the applicable laws and regulations of the United States as
a prohibited destination, without first obtaining the relevant government’s
approval, if required. As of the Effective Date the countries and nationals
excluded for Specific Results and Proprietary Tools under the United States
export laws and regulations are: Cuba, Iran, Iraq, Libya, North Korea, Sudan,
and Syria.

 

18.9   All monetary amounts specified herein are in lawful money of the United
States of America. Any action required herein to be taken by a specified
calendar month shall be taken by the last day of said month.

 

18.10   Neither this Agreement nor any activities hereunder shall impair any
right of any Party to design, develop, manufacture, sell, market, service, or
otherwise deal in, directly or indirectly, manufacturing processes, products or
services developed by such Party completely independent of this Agreement,
including those which are competitive with those offered by any Party. Subject
to the confidentiality and license limitations set forth in this Agreement, each
Party may pursue activities independently with any Third Party even if similar
to the activities under this Agreement.



--------------------------------------------------------------------------------

 

18.11   Each Party is an independent contractor and not an agent, employee or
fiduciary of any other Party for any purpose whatsoever. No Party shall make any
warranties or representations on any other’s behalf, nor shall it assume or
create any other obligations on any other’s behalf. Nothing herein shall be
taken to constitute a partnership or joint venture between or among the Parties
hereto.

 

18.12   Press releases and other like publicity or advertising relating to this
Agreement and/or which mentions the other Party by name shall be agreed upon by
the Parties in writing prior to any release, such agreement not to be
unreasonably withheld.

 

18.13   If any section or subsection of this Agreement is found by competent
judicial authority to be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of any such section or subsection in every
other respect and the remainder of the terms of this Agreement shall continue in
effect so long as the amended Agreement still expresses the intent of the
Parties. If the intent of the Parties cannot be preserved, the Agreement shall
be renegotiated with the Parties substituting for any invalid or unenforceable
provision a valid or enforceable provision that achieves to the greatest extent
possible the same effect as would have been achieved by the invalid or
unenforceable provision.

 

18.14   Any waiver by either Party of any breach of, or failure to enforce at
any time, any of the provisions of any of this Agreement, shall not be construed
as or constitute a continuing waiver of such provision, or a waiver of any other
provision of this Agreement, nor shall it in any way affect the validity of any
of this Agreement or any part thereof, or the right of either Party thereafter
to enforce each and every provision of any of this Agreement.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



--------------------------------------------------------------------------------

 

18.15   This Agreement will not be binding upon the Parties until it has been
signed herein below by or on behalf of each Party in which event it shall be
effective as of the date first above written. This Agreement constitutes the
entire agreement between the Parties with respect to the subject matter hereof
and shall supersede all previous communications, representations, understandings
and agreements, whether oral or written, made in the course of discussions
and/or negotiations between the Parties or any officer or representative thereof
with respect to the subject matter of this Agreement. No amendment or
modification of this Agreement shall be valid or binding upon the Parties unless
made in writing and signed on behalf of each of such Parties by their respective
representatives thereunto duly authorized. The requirement of written form may
only be waived in writing.

 

18.16   This Agreement may be executed in two (2) counterparts, each of which
shall be deemed an original, but each of which together shall constitute one and
the same agreement. Fax signatures will have the same legal effect as original
signatures.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.

 

Advanced Micro Devices, Inc.

     

International Business Machines Corporation

By:

 

/s/    HARRY A. WOLIN

--------------------------------------------------------------------------------

     

By:

 

/s/    HARRY C. CALHOUN

--------------------------------------------------------------------------------

Name:

 

Harry A. Wolin

     

Name:

 

Harry C. Calhoun

Title:

 

Vice President,

Intellectual Property

     

Title:

 

Vice President Strategy

Technology Group

Date:

 

December 28, 2002

     

Date:

 

December 28, 2002



--------------------------------------------------------------------------------

 

EXHIBIT A: TECHNICAL OBJECTIVES*

 

EXHIBIT B: PROJECTED SCHEDULE*

 

EXHIBIT C: AMD STAFFING*

 

EXHIBIT D: MANAGEMENT COMMITTEE RESPONSIBILITIES

 

EXHIBIT E: PROJECT LEADER RESPONSIBILITIES

 

EXHIBIT F: VISITATION GUIDELINES

 

EXHIBIT G, H and I, Intentionally Left Blank

 

EXHIBIT J: DOCUMENTATION

 

 

 

*   Confidential treatment requested.

 

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

A.1 *** TECHNICAL OBJECTIVES

 

Strategic Technology Objectives

 

***

 

Technology Implementation Options

 

The *** technology may include the following features if needed and technically
feasible:

 

***

 

 

 

***   Confidential information omitted and filed separately with the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

A.2 *** TECHNICAL OBJECTIVES

 

Strategic Technology Objectives

 

***

 

Technology Implementation Options

 

The *** technology may include the following features if needed and technically
feasible:

 

***

 

 

 

***   Confidential information omitted and filed separately with the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

A.3 *** TECHNICAL OBJECTIVES

 

Strategic Technology Objectives

 

***

 

Technology Implementation Options

 

The *** technology may include the following features if needed and technically
feasible:

 

***

 

 

 

***   Confidential information omitted and filed separately with the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

A.4 *** TECHNICAL OBJECTIVES

 

Strategic Technology Objectives

 

***

 

Technology Implementation Options

 

The *** technology may include the following features, if needed and technically
feasible:

 

***

 

 

 

***   Confidential information omitted and filed separately with the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

A.5 *** TECHNICAL OBJECTIVES

 

Strategic Technology Objectives

 

***

 

Technology Implementation Options

 

The *** technology may include the following features if needed and technically
feasible:

 

***

 

 

 

***   Confidential information omitted and filed separately with the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------

 

EXHIBIT B

 

PROJECTED SCHEDULE

 

PROJECT

  

***

  

***

  

***

  

***

  

***†

T – Bulk date

  

***

  

***

  

***

  

***

  

***

T1

  

***

  

***

  

***

  

***

  

***

T2‡

  

***

  

***

  

***

  

***  

  

***

 

† *** DATES ARE BEYOND SCOPE OF THIS AGREEMENT

 

‡ DEPENDENT ON THE AVAILABILITY OF A SUITABLE CUSTOMER PRODUCT

 

Checkpoint Definitions:

 

T–Bulk date: Initially identify elements of the relevant Process Development
Project that IBM plans to use in IBM’s Bulk CMOS

 

T1: yield process and reliability demonstration on an integrated process Test
Site

 

T2: meets functional requirements for an SOI Integrated Circuit product (not
Test Site)

 

 

 

***   Confidential information omitted and filed separately with the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------

 

EXHIBIT C

 

AMD STAFFING ALLOCATION*

 

Technical

AREA

--------------------------------------------------------------------------------

  

EXAMPLE

--------------------------------------------------------------------------------

  

Proposed

AMD Engineers**

--------------------------------------------------------------------------------

FEOL Integration

  

Integration

  

TBD

FEOL Unit Process

  

RIE, Hot, Clean, CMP, CVD, Silicide, oxide

  

TBD

Other FEOL Module Development

  

SOI material, SiGe, etc.

  

TBD

Lithography

  

Resist, metrology, OPC, Stepper Application

  

TBD

Other Lithography +

Model

  

Data prep, Modeling, ESD

  

TBD

BEOL Integration

  

Integration

  

TBD

BEOL Unit Process

  

SiLK, CVD, RIE, Liner, CMP

  

TBD

Device Design

  

Device, Characterization, manual

  

TBD

Device

  

Device Modeling, SPICE Modeling

  

TBD

Product Engineering Associated with Process Qualification

  

Test Program, Failure Analysis

  

        TBD        

         

--------------------------------------------------------------------------------

         

***

 

*   The Staffing Allocation will be determined by the mutual agreement of the
IBM Project Leader and AMD Deputy Project Leader.

 

**   These engineers are expected to be productive immediately and should have
enough experience in the given technology area to work independently and lead
sub teams.

 

 

 

***   Confidential information omitted and filed separately with the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------

 

EXHIBIT C

 

MINIMUM STAFFING PARTICIPATION

(Average Annual Staffing Level)

 

    

2003

--------------------------------------------------------------------------------

  

2004

--------------------------------------------------------------------------------

  

2005

--------------------------------------------------------------------------------

AMD

  

***

  

***

  

***

 

Ramp to this staffing level by end of ***. For the avoidance of doubt, until
***, no compensation pursuant to Section 4.3 shall be required for failure to
meet the minimum staffing requirements.

 

 

 

***   Confidential information omitted and filed separately with the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------

 

EXHIBIT D

 

RESPONSIBILITIES OF THE MANAGEMENT COMMITTEE

 

-   Approve changes in Strategic Technical Objectives as set forth in Exhibit A*

 

-   Approve changes of schedules of the Projects set forth in Exhibit B*

 

-   Establish a regular review process on no more than a quarterly basis with
business executives of each of the Parties of at least the level of Vice
President or other comparable level.

 

-   Approve external communications about the goals of the Projects and external
publications*

 

-   Resolve such other items as the Management Committee deems appropriate or as
indicated elsewhere in the Agreement as requiring the agreement of the
Management Committee.

 

* Items marked require unanimous approval of the Management Committee

 

All other responsibilities, including day-to-day management responsibility for
the results to be achieved under the Agreement, shall reside with the IBM
Project Leader with the help of the AMD Deputy Project Leader.

 



--------------------------------------------------------------------------------

 

EXHIBIT E

 

RESPONSIBILITIES OF THE IBM PROJECT LEADER

 

Project organization and coordination

 

  -   Responsible for implementation of directives from the Management Committee
for the Process Development Projects

 

  -   Responsible for identification and presentation to Management Committee of
those items which need Management Committee approval

 

  -   Responsible for Project reporting at Management Committee reviews

 

  -   Responsible for quarterly reports (technology status, milestones).

 

-   Responsible for allocation of Project resources

 

-   Responsible for review and approval of technical publications

 

  -   Responsible for determining the organizational structure of the Project
Team and appointing key technical leaders and project managers to execute
Projects

 

  -   Responsible for managing the IBM infrastructure to support the Project
Activities

 

  -   Responsible for Project schedule planning

 

  -   Responsible for management of IBM Personnel

 

-   Responsible for completion of Documentation for each Process Development
Projects

 



--------------------------------------------------------------------------------

 

EXHIBIT E

 

RESPONSIBILITIES OF THE AMD DEPUTY PROJECT LEADER

 

  -   Responsible for implementation of directives from the Management Committee
for the Projects

 

  -   Responsible for identification and presentation to Management Committee of
those items which need Management Committee approval

 

-   Responsible for Project reporting at Management Committee reviews

 

  -   Responsible for quarterly reports (technology status, milestones)

 

  -   Responsible for review and approval of technical publications

 

  -   Responsible for management of respective Party’s personnel

 

  -   Responsible for completion of Documentation for each Process Development
Projects

 



--------------------------------------------------------------------------------

 

EXHIBIT F

 

VISITATION GUIDELINES

 

1.0   IBM shall issue security badges to visitors. Security badges must be
returned by visitors at the end of each assignment. Security badges must be
visibly displayed at all times by visitors while on IBM premises. If the
security badge is lost or stolen, the IBM Technical Coordinator shall be
immediately advised. Security badges shall not be loaned or interchanged.

 

2.0   Visitors shall only enter those buildings, departments, or areas which are
specifically designated by the IBM Technical Coordinator and for which entry is
required under this Agreement.

 

3.0   Visitors shall comply with all log-in/log-out requirements when entering
or leaving IBM buildings and/or designated work areas.

 

4.0   Visitors shall comply with all security and safety guidelines which are
posted on IBM premises and/or are otherwise specified by IBM.

 

5.0   IBM copying equipment and/or other IBM equipment (such as data processing
equipment and word processing equipment) shall not be used by visitors except
with prior approval of the IBM Technical Coordinator.

 

6.0   Visitors shall not disturb materials lying on IBM desks, mounted on easels
or displayed on chalkboards.

 

7.0   Visitors shall promptly leave buildings and department areas after
completing work assignments.

 

8.0   Visitors shall not leave IBM external doors propped open. No IBM materials
shall be removed from buildings without prior written approval.

 

9.0   Alcoholic beverages, illegal drugs, guns and ammunition, cameras, and
recording devices are not permitted on IBM premises.

 



--------------------------------------------------------------------------------

 

EXHIBITS G, H and I LEFT INTENTIONALLY BLANK

 



--------------------------------------------------------------------------------

 

EXHIBIT J

 

DOCUMENTATION

 

Wafer Process And Characterization Documentation

 

Process routing

 

Process of Record (POR)

 

  -   Process change history

 

Process assumptions

 

Process engineering specifications

 

Unit process descriptions and characterization (rate, uniformity, selectivity,
particle, etc.)

 

Process recipes for critical unit processes

 

Specification Sheets for critical dimensions, overlay

 

ED analysis data of critical layers (litho process widow)

 

Cp/Cpk for critical measurements

 

List of critical tools including QC tools

 

Critical Equipment specifications

 

  -   Critical maintenance procedures

 

TEM Cross Sections (both center and edge)

 

Finished wafer: STI, GC, CS, LI, Interconnect spacer edge, LI bottom on STI, CS
bottom, Via bottom

 

In Line wafer: After GC etch, after spacer-1 etch, after spacer-2 etch, after CS
etch, after V2 etch, after M2 etch

 

Tool control/monitor data for critical tools

 

Material Specifications for critical materials

 

Defect Catalog

 

SOI Wafer Specification

 

Bill Of Materials For wafers

 

SIMS data (as available)

 

Device design and modeling:

 

  -   SOI device model

 

  -   Parameter extraction

 

  -   AC Performance Verification

 

  -   Tolerance data

 

  -   Compact model

 



--------------------------------------------------------------------------------

 

  -   Device-level library

 

  -   HSpice convergence

 

  -   Body contact modeling

 

  -   SOI Resistor and capacitor

 

  -   ESD circuitry at I/O pads

 

Technology Qualification Vehicle Documentation

 

Technology Design Manual

 

Test Site description

 

  -   Groundrule waivers

 

Kerf description document

 

In-Line Electrical Specification document

 

Layout & mask information (for Test Site) in GDSII format

 

Reliability Documentation

 

Qualification plan

 

Early reliability stress results on Test Site (devices, interconnects,
capacitor) including NBTI

 

Physical failure analysis data after E, SM reliability tests

 

Electrical Results

 

Test programs (for IBM Proprietary Tool—electrical tester)

 

Functional test

 

Burn-In/reliability

 

T2 Product Characterization data for SOI Integrated Circuit product

 

(dependent on availability of common IBM / AMD product)

 

Lithography Documentation

 

  -   Mask fabrication specifications

 

  -   Mask data processing sequence including OPC/PPC

 



--------------------------------------------------------------------------------

 

  -   Method of process characterization to extract OPC/PPC data correction
parameters for the correction software

 

  -   Mask qualification procedure

 

  -   Specific mask making tool selection and its derived mask fabrication
specification if exists

 

Additional requests for Documentation shall be by the mutual agreement of the
Project Leaders, which agreement shall not be unreasonably withheld. If,
however, the Project Leaders do not agree, such Party may escalate the lack of
agreement among the Project Leaders to the Management Committee for resolution.
In addition, such Party may access information available during the Process
Development Projects and document such information for the purpose of
transferring such information to its own manufacturing facilities. All such
documentation shall be made available to all three (3) Parties.

 